Citation Nr: 1542270	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post-operative.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a July 2010 VA examination, the examiner gave an opinion that the current lumbar disability was not related to service, reasoning that he was only seen on one occasion during service in January 1967 for mild aching in the low back after playing football, and that he had no symptoms in the spine during the current examination.  The service treatment records; however, show more numerous complaints.  

In December 1966, the Veteran complained of a strained back after playing basketball, which was now better.  Additionally, in a report of medical history completed in January 1968, the Veteran reported recurrent back pain.  VA has a duty to ensure that a VA opinion considers an accurate history.  See 38 C.F.R. § 4.2 (2015).

The Veteran was last provided a VA examination to determine the severity of his left knee disability in July 2010.  In his May 2013 substantive appeal (VA Form 9) the Veteran reported that his knee disability was worsening.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The last treatment records are also dated in 2010; the Veteran identified a private provider, but not VA treatment.  Therefore, there is an indication of possibly outstanding treatment records and that the VA examination is inadequate to rate the current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records for his left knee since 2010.  Then, make necessary efforts to obtain the records.  

Requests for Federal records must continue until a determination is made that they do not exist or that further efforts would be futile.  Reasonable requests must be made for non-VA records that are adequately identified.

If any identified records cannot be obtained, the Veteran should be notified; advised of the efforts made to obtain the records, of what further actions will be taken and allowed an opportunity to provide the missing records.  

3.  After completing the above to the extent possible, schedule the Veteran for a new VA examination to determine the current severity of his left knee disability and whether any low back disability is the result of a disease or injury in-service, including the complaints documented in service.  

The examiner should review the entire claims file, conduct appropriate testing, and respond to the following:

	(a)  For the low back:

(1)  Is It at least as likely as not (probability of 50 percent or more) that the current lumbosacral spine disability had its onset during service or is otherwise the result of an in-service disease or injury?  

The examiner should consider the treatment in service in December 1966 and January 1967, as well as reports of recurrent back pain at the January 1968 separation medical history, along with pertinent evidence as to the Veteran's post-service back history or symptomatology.  

   (b)  For the left knee:

(1)  State whether there is likely any meniscus impairment, or whether the Veteran's past surgery was likely for the meniscus. 

(2)  Report the presence, and estimate the severity, of any instability or subluxation.  Address the significance of the Veteran's report in July 2010 that his knee "jumps out of place."

(2)  Provide an estimate in degrees of any additional limitation of motion of the knee due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.

(c)  The examiner must provide reasons for the opinions that are based on consideration of all pertinent lay and medical evidence.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

